Title: John Adams to John Quincy Adams, 30 May 1794
From: Adams, John
To: Adams, John Quincy


          
            My Dear son
            Philadelphia May 30. 1794
          
          The Senate have this Day unanimously advised and consented to the Appointment of John Quincy Adams to the Hague.
          
          If this Event should affect your Sensibility as much as it does mine, it will made a deep Impression upon Your Mind, both of the Importance of the Mission and of your obligation to Gratitude Fidelity and Exertion in the Discharge of the Duties of it.
          At two O Clock tomorrow Morning I Sett off homewards.
          Adieu
          
            John Adams
          
        